UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5272



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK STEPHEN WALSH, a/k/a Patrick Steven
Walsh,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CR-05-1-
RWT)


Submitted:   May 9, 2007                      Decided:   May 31, 2007


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Purpura, Christopher J. Purpura, LAW OFFICE OF
WILLIAM B. PURPURA, Baltimore, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Chan Park, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Patrick Stephen Walsh was convicted following a jury

trial of one count of conspiracy to commit arson, in violation of

18 U.S.C. § 844(n) (2000), and thirty-five counts of arson, in

violation of 18 U.S.C. § 844(i) (2000).                He was sentenced to 253

months of imprisonment, over three million dollars in restitution,

and a special assessment of $3600.                His convictions stem from

intentionally set fires at a partially-complete housing development

in Charles County, Maryland, called Hunter’s Brooke.

             Prior    to   trial,     Walsh   filed    a   motion     in   limine   to

preclude admission of evidence that, between August and December

2004, during the charged conspiracy period, he: (1) lit a fire

using    acetone     in    a   parking    lot,   (2)   set    a   field    on   fire,

(3) purchased and possessed black powder, (4) constructed and

detonated certain explosives, such as pen bombs and canister bombs,

(5) lit a vehicle on fire in a parking lot, (6) possessed a copy of

The Anarchist’s Cookbook and other documents related to explosives,

fires, and flammable materials, and (7) devised a plan called

“operation payback” which involved setting fire to a vehicle.                       The

defense argued that this evidence was inadmissible propensity

evidence under Fed. R. Evid. 404(b) and unduly prejudicial under

Fed.    R.   Evid.   403.       The   district    court      denied    the   motion,

concluding that the evidence was intrinsic to the crime of arson

conspiracy and therefore, did not fall within the scope of Rule


                                         - 2 -
404(b).*      Walsh   appealed   his   convictions   and   challenges   the

court’s ruling on the admissibility of the evidence.

            This court reviews the admission of evidence for an abuse

of discretion.     United States v. Forrest, 429 F.3d 73, 79 (4th Cir.

2005).     “[A]n abuse [of discretion] occurs only when it can be said

that the trial court acted arbitrarily or irrationally in admitting

evidence.” United States v. Williams, 445 F.3d 724, 732 (4th Cir.)

(internal quotation marks and citation omitted), cert. denied, 127

S. Ct. 314 (2006).

             Walsh argues that the evidence was bad acts evidence

inadmissible under Rule 404(b).        However, Rule 404(b) only applies

to acts extrinsic to the crime charged. Where evidence is admitted

“‘as to acts intrinsic to the crime charged, and is not admitted

solely to demonstrate bad character, it is admissible.’”           United

States v. Higgs, 353 F.3d 281, 311 (4th Cir. 2003) (quoting United

States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996)).              “[A]cts are

intrinsic when they are ‘inextricably intertwined or [the] acts are

part of a single criminal episode or the other acts were necessary

preliminaries to the crime charged.’” Chin, 83 F.3d at 88 (quoting

United States v. Lambert, 995 F.2d 1006, 1007 (10th Cir. 1993)).

In addition, evidence of other crimes or “uncharged conduct is not

considered ‘other crimes’” for Rule 404(b) purposes “if it ‘arose



     *
      The district court also denied Walsh’s renewed objections to
this evidence when it was admitted at trial.

                                   - 3 -
out of the same . . . series of transactions as the charged

offense, . . . or if it is necessary to complete the story of the

crime [on] trial.’”        United States v. Kennedy, 32 F.3d 876, 885

(4th Cir. 1994) (quoting United States v. Towne, 870 F.2d 880, 886

(2d Cir. 1989)).

            Here, as the district court properly concluded, the fires

and experimentation with explosives during the summer and fall of

2004, and Walsh’s possession of information about obtaining and

using various types of explosives and chemicals, were a part of the

context    of   the   charged    arson    conspiracy      and    were     necessary

preliminaries to the offense.            Walsh contends that evidence that

did not specifically reference the Hunter’s Brooke development,

accelerant fires, or the two particular chemicals used in the

arson, was irrelevant.        However, as the district court reasonably

determined,     the   evidence   was     relevant   to    show     the    necessary

“education and training” that enabled Walsh to select a target,

plan, and carry out the arson.

            Furthermore, even assuming the evidence fell within the

purview of Rule 404(b), the admission of the evidence was still

within    the   district   court’s     discretion.         While    Rule    404(b)

prohibits the introduction of evidence of prior bad acts for the

purpose of proving character or propensity, such evidence may be

“admissible     for   other     purposes,    such    as    proof     of     motive,

opportunity, intent, preparation, plan, knowledge, identity, or


                                     - 4 -
absence of mistake or accident.”                Fed. R. Evid. 404(b).             Such

evidence is properly admitted when it is “(1) relevant to an issue

other than character, (2) necessary, and (3) reliable.”                      United

States v. Mark, 943 F.2d 444, 447 (4th Cir. 1991) (internal

citations and quotation marks omitted). Walsh’s research about and

experimentation with various explosive substances and devices was

relevant to show intent, preparation, and planning.                  The evidence

was necessary in that it was probative of the contested issue at

trial, and also was reliable.

            The district court also acted within its discretion in

denying Walsh’s objection to admission of the evidence under Rule

403.    Under     Fed.   R.    Evid.    403,    district    courts   may     exclude

otherwise relevant evidence if the probative value of the evidence

“is substantially outweighed by the danger of unfair prejudice,

confusion    of    the   issues,       or     misleading    the     jury,    or     by

considerations     of    undue       delay,    waste   of   time,    or     needless

presentation of cumulative evidence.”             Fed. R. Evid. 403.         We will

not overturn a district court’s Rule 403 judgment “except under the

most   extraordinary     of     circumstances,     where     [a   trial     court's]

discretion has been plainly abused.”              United States v. Love, 134

F.3d 595, 603 (4th Cir. 1998) (internal quotation marks omitted).

We must “examine the evidence in the light most favorable to its

proponent,   maximizing        its    probative   value     and   minimizing       its

prejudicial effect.”          Id. (internal quotation marks omitted).


                                        - 5 -
           Walsh relies on United States v. Hernandez, 975 F.2d 1035

(4th Cir. 1992), in which this court held that evidence concerning

the defendant’s prior knowledge about cooking and selling crack

cocaine was inadmissible as evidence of intent for the charged drug

conspiracy.      Id. at 1039.        However, in Hernandez, the evidence

about dealing and cooking drugs during some prior indefinite period

of time was not relevant to any disputed issue in the case, and

lacking any probative value, merely served to depict Hernandez as

an   experienced    drug   dealer.         Here,    on   the    other    hand,   the

challenged evidence was directly probative of Walsh’s intent, plan,

and preparation to commit the arson.               The district court did not

abuse its discretion in concluding that, under these circumstances,

the significant probative value was not substantially outweighed by

the danger of unfair prejudice.

           In conclusion, because the evidence pertaining to fires

and explosives prior to the arson and the printed and downloaded

material were a part of the context of the arson conspiracy and

necessary preliminaries of the crime, the district court did not

abuse its discretion in admitting the evidence.                 Moreover, even if

we were to conclude the evidence fell within the scope of Rule

404(b), the evidence was admissible because it was relevant to show

planning   and     preparation,      and    its    probative     value    was    not

substantially      outweighed   by    the     danger     of    unfair   prejudice.

Accordingly, we affirm Walsh’s convictions and sentence.                          We


                                      - 6 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 7 -